Citation Nr: 0705860	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-24 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right shoulder 
disability, claimed as arthralgia.

2. Entitlement to an initial disability rating greater than 
10 percent for chronic tibial sesamoiditis, pes cavus of the 
right foot with arthritis.

3. Entitlement to an initial disability rating greater than 
10 percent for chronic tibial sesamoiditis, pes cavus of the 
left foot with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran had active service from November 1976 to February 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April 2003 
and September 2003 issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted service connection for chronic tibial 
sesamoiditis, pes cavus of each of the right and left feet, 
with arthritis, assigning a 10 percent disability rating for 
each foot, and denying service connection for a right 
shoulder disability.

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


REMAND

A service medical record dated in September 1979 reflects 
that the veteran complained of right shoulder pain from an 
injury some ten days earlier.  The examiner noted that the 
veteran's right shoulder had full range of motion, no 
swelling, and mild tenderness.  There was no evidence of a 
broken bone.  The diagnosis was a pulled muscle.  In 
September 1982, the veteran complained of having had a sore 
right shoulder for two months, which he attributed to an 
injury during training followed by excessive amounts of arm 
movement in carrying out his job duties.  The examiner noted 
that the veteran's right arm was within normal limits except 
for some tendonitis medial to the right deltoid, aggravated 
by throwing action, and diagnosed possible muscle strain.  

A VA outpatient treatment record dated in January 2003, 
indicated recurring right shoulder discomfort.  August 2003 
X-rays showed that the acromioclavicular and glenohumeral 
joints were intact, with no acute fracture, dislocation or 
rotator cuff calcification shown.  A VA examination of the 
right shoulder has not been accomplished.  

The veteran contends that he is entitled to an initial 
disability evaluation greater than 10 percent for each of his 
service-connected right and left foot disabilities.  In the 
July 2004 Statement of Accredited Representative, the 
veteran's representative requests that the issues on appeal 
be remanded for VA examinations.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The schedular criteria for evaluating 
chronic diseases associated with arthritis, including 
osteoarthritis, must be rated on the basis of limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

In granting service connection and assigning a disability 
evaluation for the veteran's right and left foot 
disabilities, the RO relied on service medical records that 
were at least 16 years old at the time of the rating decision 
in April 2003.  Recent pertinent medical records, including 
January 2003 X-ray findings reflecting minimal osteoarthritic 
changes in the first metatarsophalangeal joint of the right 
foot and a March 2004 VA treatment record simply noting right 
foot pain on palpation, with passive range of motion, 
including dorsiflexion, unchanged.  In the absence of 
competent evidence reflecting the severity of the veteran's 
service-connected disabilities in the context of the 
schedular criteria, the increased rating claims must be 
remanded for an appropriate VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected right 
and left foot disabilities and the 
etiology of any right shoulder 
disability.  The claims file should be 
provided to and reviewed by the examiner, 
and the examiner should indicate that the 
file was reviewed.  All appropriate tests 
and studies should be performed.  The 
examiner should indicate whether the 
veteran's toes tend to dorsiflexion, if 
there is limitation of dorsiflexion at 
the ankle to a right angle, if there is 
shortened plantar fascia, if the veteran 
experiences marked tenderness under 
metatarsal heads, if there is marked 
contraction of plantar fascia with 
dropped forefoot, if all toes are hammer 
toes, if the veteran experiences very 
painful callosities, and if there is 
marked varus deformity.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5278.  

Additionally, the veteran's feet should 
be examined for ranges of motion, and the 
examiner should determine whether the 
affected joints exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or on use.  A 
complete rationale for any opinion should 
be included.

The examiner should also indicate whether 
the veteran exhibits chronic right 
shoulder disability.  For each right 
shoulder disability exhibited, the 
examiner should indicate whether there is 
a 50 percent probability or greater that 
it had its onset or is otherwise related 
to active service.  

2.  Thereafter, the RO should re-
adjudicate the veteran's claims on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for 


response.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


